Case: 17-10641      Document: 00514323820         Page: 1    Date Filed: 01/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-10641
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 26, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

FUNAKI FALAHOLA, also known as Noc,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:14-CR-266-28


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Funaki Falahola appeals the district court’s denial of a sentence
reduction under 18 U.S.C. § 3582(c)(2). With the benefit of liberal construction,
he contends that he merits a sentence reduction under several Amendments to
the Sentencing Guidelines, including Amendments 780, 782, and 794.                               In
support of his challenge, Falahola argues that he deserves a mitigating role
adjustment as a minor participant in the offense and not one for being a leader


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10641     Document: 00514323820      Page: 2   Date Filed: 01/26/2018


                                  No. 17-10641

in the offense. He also contends that he deserves a sentence reduction on
account of “sentencing manipulation” in that the length of the investigation by
law enforcement “resulted in greater culpability than needed.”           Falahola
makes some of his arguments for the first time on appeal. He also has filed
motions for (1) reconsideration of the clerk’s denial of his motion to stay
proceedings and (2) appointment of counsel.
      As for Falahola’s challenge of the district court’s denial of a § 3582(c)(2)
sentence reduction under Amendment 782, as well as any argument he makes
under Amendment 780, his briefing is inadequate. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (holding that
an appellant’s failure to identify an error in the district court’s analysis is the
same as though no appeal had been taken); Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993) (holding that, although their briefs are afforded liberal
construction, even pro se litigants must brief arguments to preserve them).
Because Falahola fails to make an argument containing “the reasons he
deserves the requested relief with citation to the authorities, statutes and
parts of the record relied on,” we reject this portion of his appeal. Yohey, 985
F.2d at 225 (internal quotation marks and citation omitted).
      Falahola’s remaining challenges, to the extent they are adequately
briefed, are unavailing.    Amendment 794 became effective with the 2015
Guidelines. See United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir.
2016).   The district court applied the 2015 Guidelines, which already
incorporated Amendment 794 into Falahola’s guidelines calculations.
Falohola’s other arguments concerning the district court’s application of the
guideline provisions for his role in the offense and the improper length of the
investigation in his case are not cognizable in this appeal of a § 3582(c)(2)
proceeding. A § 3582(c)(2) proceeding is not a full resentencing and does not



                                        2
       Case: 17-10641   Document: 00514323820   Page: 3   Date Filed: 01/26/2018


                                 No. 17-10641

provide a prisoner the opportunity to challenge his original sentence or
conviction. See Dillon v. United States, 560 U.S. 817, 825-26 (2010); United
States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995); U.S.S.G. § 1B1.10(a)(3),
p.s.
        Because Falahola’s challenges on appeal are unavailing, this court
DENIES his motion to reconsider and DENIES his motion for appointment of
counsel AS UNNECESSARY.            The district court’s denial of Falahola’s
§ 3582(c)(2) motion is AFFIRMED.




                                       3